Earl Warren: Number 15, Oleta O'Connor Yates, Petitioner, versus United States of America. Mr. Maroney, you -- I think you had not concluded, you may proceed.
Kevin T. Maroney: Thank you, sir. If it please the Court. I would like to go back for just a few minutes to a question which arose yesterday concerning a -- a comparison between the Costello case and -- and this case. To recall once again in the Costello case a witness just simply flatly refuse to answer any questions, and the Court of Appeals held that situation was but one contempt. In this situation, the witness on the first day of her cross-examination was interrogated concerning certain members of the Communist Party and she took the position that she would not testify as to her co-defendants who had rested and as to other members of the Communist Party because she did not want to become a government informer. Now, three days later and -- and at that time, of course, the Court incarcerated the witness, the petitioner here, until such time that she would agree to answer the questions. Now, three days later while still on cross-examination, the witness, when she was interrogated concerning certain other members of the Communist Party, reiterated her previous position and added that, "I am willing to give names of people whom I know I cannot hurt, but where it is a question of damaging their interest, of harming their ability to make a livelihood, of hurting their families, no." She then refused after making that statement to answer the 11 questions which are the specifications of the contempt involved in this case. Now, what she did then on the second occasion was to say to the Court that I have previously refused to answer four questions. Now, I have asked additional questions concerning members of the Communist Party and I will have to determine on a question by question basis, which questions I will answer, which questions I will refuse to answer. Now, in the Costello case, we submit, the witness having stated I won't answer anything. The -- the nature of the contempt, the extent of the defiance was apparent, it was complete. And a sentencing judge would have the -- the full benefit of the seriousness of the contempt of the particular witness. In this case, on the first day, when the witness refused to answer four specific questions while asserting at the same time that she would still continue to answer other questions. The District Court did not know the extent of the witness' defiance of his lawful orders. It became much more apparent four -- three days later when she made it more crystal clear that she herself would have to determine. She would not accept the judge's decision as to whether a particular question would be answered. She herself would decide on the basis of her own subjective test, what questions would be answered and what questions would not be answered. So I submit that if a Court having been defied on four occasions on one day and having incarcerated the witness until such time as she would purge was thereby divested of any authority three days later to further -- to take further steps in connection with this contempt, this repeated defiant attitude of the witness that the -- the trial courts would find themselves in interminable position, a position which would cause a criminal trial to degenerate into a witness conducting or master -- mastering the conduct of the trial rather than the Court.
Speaker: Assuming --
Kevin T. Maroney: And controlling the conduct.
Speaker: Assuming that she had made no supplementary statement on the 30th, do you think then that the questions asked on the 30th in view of her statement on the 26th as to her general attitude would have constituted but one contempt?
Kevin T. Maroney: I know, sir. I -- I think that regardless of her statements here that the contempts on the separate days were separate contempts. And that the District Court could well have thought and reasonably have thought that by putting her in jail overnight or for a couple of days, she would come to her senses and would respond to the Court's directives. And that three days later when she again refused another further -- a lawful order of the Court that she committed a separate contempt.
Speaker: In other words, you attach no weight to her supplementary statement on the 30th?
Kevin T. Maroney: No, sir. I -- I think in any event, there would be separate contempts. But that even -- even if a test is given as to -- to whether she made a flat statement and stopped to refusing to answer that type of question. She didn't do that here because she specifically stated here, “I am going to decide on a question by question basis.” The prosecutor couldn't know when he asked a question if she was going to answer the question or not. The judge couldn't know if this was going to be a question that she would refuse or would not refuse to answer.
Tom C. Clark: Did she answer any question as to other Communist?
Kevin T. Maroney: She did. Yes, sir. Between -- between the four contempts on June 26th and the 11 refusals on June 30th, she testified as to a Mike Quinn, whom she identified to be a member of the Communist Party or is having been a member of the Party. And she also testified as to a Sam Darson (ph), as a person whom she knew to be a member of the Communist Party. And also she testified as to William Z. Foster, who was the National Chairman, still is a National Chairman of the Communist Party. And who incidentally, at the time of her testimony, was under indictment in another Smith Act prosecution and who had not has yet been tried, still hasn't been tried.
Hugo L. Black: According to your interpretation, I guess, you could say -- what you said that she first said she wasn't going to answer about any Communist then she relaxed on the next -- the second occasion, decided she would tell about some of them. She's not going to tell about any except those she wanted to.
Kevin T. Maroney: That -- that apparently is what happened, Your Honor.
Hugo L. Black: And you say that second one is a second offense for that reason?
Kevin T. Maroney: Because she relaxed?
Hugo L. Black: Yes.
Kevin T. Maroney: No, sir. I say it's a separate contempt in any event.
Hugo L. Black: In other words, you say that if they keep asking her about different ones that each separate time she declines to answer, she is guilty of a separate crime, of a separate contempt? It is a crime, isn't it? Was she prosecuted under -- tried under the statute?
Kevin T. Maroney: She was tried under the provisions of Rule 42 (a), the criminal contempt procedural statute and 18 U.S.C. 401.
Hugo L. Black: Yes. So it's a crime under the statute?
Kevin T. Maroney: Yes, sir.
Hugo L. Black: And you say --
Kevin T. Maroney: Each one.
Hugo L. Black: -- that I get -- it finally gets down, does it not, to a question of whether when a witness says that they will not answer any question about any person except those that they think the that statute condition appears at each time the Court asks her about a separate person, it's a separate crime?
Kevin T. Maroney: Yes, sir.
Felix Frankfurter: Why do you take that position? Let's forget about this case as a Communist case and think of any other case, bankruptcy case. A bankruptcy as I understand is being examined as to its assets. He review this grant for questions on Monday and the judge then finds him guilty of civil contempt and he says, "I put you away overnight so that you may think about it and see whether you know want to make up you mind and answer." And he keeps on and added to the recalcitrancy and on Thursday, he still continuously recalcitrant if the Court says this is an obstruction of justice, and I will now cite you for criminal contempt. Why then -- why doesn't a contempt continue just to the conspiracy proceeding. And does the sentencing for civil contempt on Monday preclude and the Court taking notice to continue the contempt as a criminal kind.
Kevin T. Maroney: That's right. I think that was --
Felix Frankfurter: That was very different from saying -- for them talking about of this one offense or seven offenses?
Hugo L. Black: Well if that's --
Kevin T. Maroney: Well --
Hugo L. Black: -- the fact whether it's a Communist case or bankruptcy case. What you are saying there is this that the Court of Appeals was wrong in declining to let a judge sentence a person with civil contempt and for criminal contempt?
Kevin T. Maroney: No, sir. Because the Court of Appeals did not say, I don't believe that a person could not be proceeded against both for civil contempt and criminal contempt for the same contemptuous conduct.
Hugo L. Black: Well, then you're saying that -- that means if they are different, you get back to the question as to whether to continue an offense but whether there are two separate offenses, do you not?
Kevin T. Maroney: Well, as I --
Hugo L. Black: If it's a continuing offense.
Kevin T. Maroney: Then they can -- then she can be punished even if it's a continuing single offense. She can be punished both for the criminal contempt and she can be proceeded against for the civil contempt.
Hugo L. Black: Suppose a person is punished for cohabitation and later on there's an attempt to punish him for adultery, doing at the same period with the same person. Would you be convicted?
Kevin T. Maroney: Well, sir, the -- the --
Hugo L. Black: (Voice Overlap) --
Kevin T. Maroney: -- crimes -- the crimes are not identical and I think that --
Felix Frankfurter: I know this Court has known that.
Hugo L. Black: I think this Court has known and could --
Kevin T. Maroney: Could not.
Felix Frankfurter: Cohabitation is an offense. The nature of which is continuity.
Kevin T. Maroney: That's right. This Court has held that a cohabitation offense cannot be broken down into periods of time.
Felix Frankfurter: That's right.(Voice Overlap) --
Kevin T. Maroney: In other words, if there's a --
Felix Frankfurter: -- offense, as one offense.
Kevin T. Maroney: That's right.
Felix Frankfurter: And whether you cohabit for two days or four days, you can't be separately tried for two days and four days?
Kevin T. Maroney: Yes, sir.
Hugo L. Black: Can you be tried for adultery?
Kevin T. Maroney: As I --
Hugo L. Black: During at the time or does that bother you?
Kevin T. Maroney: Oh, that bothers me a little bit. I -- I wouldn't be sure, Your Honor. I think that the two offenses would have different ingredients, different elements and if -- if that were so they could be prosecuted as separate crimes.
Felix Frankfurter: But we haven't got two offenses here. We've got a civil contempt which is the Court's remedy to secure specific performance as it were.
Kevin T. Maroney: Yes, sir.
Felix Frankfurter: And has no criminal ingredient and a criminal contempt is a totally different thing, there's a vindication of the process of justice, whereby justice can be teared down in a very different position.
Kevin T. Maroney: That's right. And --
Hugo L. Black: They are different but the person goes to the same jail in either event, doesn't it, for the same thing?
Kevin T. Maroney: It could and --
Felix Frankfurter: The answer is no, doesn't it?
Kevin T. Maroney: Well, not for the same thing. No.
Felix Frankfurter: Well, for the same conduct. I'm not talking about the same language.
Kevin T. Maroney: Was not the same purpose. That's what distinguishes civil --
Hugo L. Black: Not the same definition.
Kevin T. Maroney: It's not the same purpose of the confinement. What the judge did here -- did on June 26 was to put her in jail in an -- under the equitable power of the Court in an effort to coerce her to answer.
Hugo L. Black: For her getting --
Kevin T. Maroney: So that --
Hugo L. Black: -- to testify?
Kevin T. Maroney: To -- that's right. Well, to coerce her to give the answers.
Hugo L. Black: Yes. But the -- the reason he did that was because she failed to testify. And that's basically why she went to jail, wasn't it?
Kevin T. Maroney: That's right.
Hugo L. Black: And the second time that she goes is because she failed to testify, isn't it?
Kevin T. Maroney: But the purpose of the confinement is different. In one -- in one --
Hugo L. Black: The jail -- the jail probably the same one, isn't it?
Kevin T. Maroney: Well, if the Court please, I think this Court has held in a number of cases that the same act can constitute both civil and criminal contempt. And that it is a purpose of the incarceration, if that's what it is, that determines whether the particular incarceration is for a civil or -- or a criminal contempt.
Hugo L. Black: Well, if that's correct then of course the Court of Appeals was wrong in the other case, wasn't it?
Kevin T. Maroney: No, sir. The Court of Appeals treated this as two separate and distinct contempt. The first one as a civil contempt and the -- and the 11 refusals on June 30 as a criminal contempt and I think it's clear --
Hugo L. Black: Held that she couldn't be tried for both?
Kevin T. Maroney: Sir?
Hugo L. Black: Held they couldn't be tried for both, doesn't it?
Kevin T. Maroney: No, sir.
Hugo L. Black: In the other case?
Kevin T. Maroney: It -- it -- it merely held in the other case as to the four refusals for which she was put in jail during the trial. That because the trial judge had not told her at the time he -- he put her in jail to coerce her answers, because he had not told her that she still faced a proceeding in criminal contempt, that she still could be punished, that the -- the procedure lacks the necessary due process. And --
Felix Frankfurter: He couldn't -- he couldn't -- for failure on Monday when he submitted her until she could answer and said nothing about any so-called criminal contempt action, he couldn't retrospective to say, "Now, looking back, I'm going to put you in jail for what did it last Monday."
Kevin T. Maroney: That's right. That's --
Felix Frankfurter: Non-concept that a witness who refuses to testify on Monday and the judge can think about it and I put you on jail, non-concept the judge may not hit that kind of structure of justice. He may merely want the exact testimony for the pertinacity of continuing refusal constitutes a new thing, namely, obstruction of justice.
Kevin T. Maroney: That's right, and I --
Felix Frankfurter: I think this record bears that out.
Kevin T. Maroney: And I think that was the --
Felix Frankfurter: That analyze the process.
Kevin T. Maroney: And I think that was the rationale of the Court of Appeals as to the first four.
Hugo L. Black: Why do you call that a retrospective? You -- you accepted that statement, why do you call it retrospective when a person does something one day and they decide four days later they will prosecute him, has done all the time, isn't it, unless it's barred with the statute of limitation?
Kevin T. Maroney: Well, except that the -- the Court of Appeals in this instance held that the witness who was going to jail for her four refusals on June 26 could well have considered that that would be her total punishment. And that the Court later on, not having forewarned her during her stay in jail, could not then go back and say, we're also going to proceed against you for criminal contempt on the -- on the --
Hugo L. Black: Well, if that had done in assault and battery, taking it down to separate crimes, separate offenses. That had been assault and battery and he'd fined her in civil contempt on Monday. Couldn't they have tried her for the assault and battery thereafter?
Kevin T. Maroney: Yes, sir.
Earl Warren: Mr. Monahan, assuming that -- that the petitioner stated her reasons fully and clearly that she did not propose to answer any questions concerning others because she didn't want to be an informer. And then the Government took the roster of the Party as they -- as they knew it. Is it your contention that they could ask her about all of the A's on one day and then excuse her and ask her about all the B's on the next day and all the C's the next day and take her for 26 days and convict her of as many units of contempt as there were names read off to her?
Kevin T. Maroney: No, sir. That isn't our contention.
Earl Warren: All right. Now, will you differentiate between that and your position, please?
Kevin T. Maroney: Yes, sir. Here, the witness on one day said, I won't answer questions as to the members of the Communist Party and I won't answer questions as to my co-defendants who have rested.
Earl Warren: Yes.
Kevin T. Maroney: Then in the course of her subsequent testimony and before she was asked these 11 questions --
Earl Warren: Yes.
Kevin T. Maroney: -- she did, in fact, testified concerning members of the Communist Party.
Earl Warren: But -- but, Mr. Monahan, as I understood you just a little while ago, you answered in response to one of the Justices that whether she had relaxed or not, under your theory of the case, she could still be convicted of these successive contempts, did you not say that?
Kevin T. Maroney: I said, I think, if the Court please, that whether she had continued to assert the same reading -- reason that -- in other words, the reason she asserted on the first day, if she had reasserted it on the third day that it would have been two contempts but because of the factual situation we have here where the -- the two contempts were connected by her having testified about members of the Communist Party. So as a -- as a practical matter she -- she did testify about the members of the Communist Party. And I think the prosecutor had the right to assume that she would answer, having -- having answered three questions three days later or two days later, that she would continue to answer as to some people.
Speaker: I suppose under the United Mine Workers doctrine at the time that she after refused to answer the first question -- first question. There would have been nothing to prevent the Court from saying, "I'm going to give you civil contempt sentence and commit you until you purge yourself, at the same time I'm going to give you a criminal sentence," right?
Kevin T. Maroney: I don't think there's any question about that, Your Honor.
Speaker: And your position is that if you only had one question asked in this case and the third day after she'd been in jail, the Court brought her back and say, "Are you willing to answer this question?" She said, "No." He then could've added to the criminal -- to the civil contempt sentence, a criminal contempt sentence on top of it, right? That's your basic position, isn't it?
Kevin T. Maroney: Well, I certainly think it would be a better situation if at the time of her refusal the Court said, "I'm going to put you in jail until such time as you purge civil content." If he had then said at the same time and in addition, "I'm going to hold you in criminal contempt and I will sentence you at -- at the conclusion of the trial."
Speaker: What --
Kevin T. Maroney: That would avoid any question that is -- such as is raised by the Court of Appeals decision in the -- the companion case here.
Speaker: No, but the Court of Appeals decision, as I understand it, he didn't impose the criminal contempt sentence in respect of which -- of the June 26 questions until after the civil contempt sentence had expired by virtue of the end of trial. And therefore, he was trying to add nunc pro tunc, a criminal contempt sentence.
Kevin T. Maroney: That's right.
Speaker: Which is quite a different proposition from the case I put to you of a continuing contempt, isn't that right?
Kevin T. Maroney: Yes, sir. I -- I think that's right.
Speaker: So that if he could do it in the case of a single question, initially at the same time, why can't he do it later on at the same contempt discontinuing?
Kevin T. Maroney: I think he could. But I just wanted to -- to emphasize the practical problem which -- which -- with -- with which the trial judge found himself confronted here. A witness who -- who refused to answer four questions and whom he thought he could probably bring around by a night or two in jail. And then three days later her continued defiance of the Court's authority, and I think that it's clear that the Court should have been and he was empowered to further deal with those later defiances.
Earl Warren: Well, Mr. Maroney, if the limit of the power of the Court in civil of contempt is to incarcerate a person during the proceedings. Do you think that the Court should also have the right for the purpose of coercing to find a person guilty of criminal contempt just so he can punish her a greater -- in a greater amount in order accomplish the same purpose? Are you not extending the jurisdiction and the power of the Court to punish for civil contempt when you do that?
Kevin T. Maroney: No, sir. I think that if his primary purpose is to -- is to coerce, then a sentence under the criminal contempt statute would not be proper.
Earl Warren: Well, that -- you just told us that you thought that the judge might think that two days later, that because she haven't responded to his coercion that he ought to give her more punishment in order to accomplish the same purpose.
Kevin T. Maroney: But because by that time it's apparent --
Earl Warren: Did you not -- did you not say that?
Kevin T. Maroney: Well, the substance of that I think I probably did, Your Honor.
Earl Warren: Yes.
Kevin T. Maroney: But --
Earl Warren: Well, that's what I'm talking about.
Kevin T. Maroney: But the -- the thinking behind that statement is that several days later it is apparent that this witness is just adamant in her defiance of the Court's authority. And I think that by that time it is -- it is particularly apparent to everyone in the courtroom that this witness is just standing there defying the Courts authority, and that the Court at that point has a right to vindicate the authority of the Court.
Earl Warren: In other words, to grant -- to give her a greater punishment than he could possibly give her for civil contempt. Namely, to put her in jail for a period of years after the trial is over instead of just until the trial was completed.
Kevin T. Maroney: To vindicate the authority of the Court, I think he can. Yes, sir. Now, that -- I think only have two or three minutes left and I would just like to discuss the petitioner's contention of the Court's purpose here in giving here the one year sentence was to coerce rather than to punish, rather than to vindicate the authority of the Court. And in -- in an attempt to bolster their argument, they have isolated colloquy between Court and counsel in not only this proceeding but in the other contempt proceedings. However, the order of judgement in the certificate here of criminal contempt is specifically clear. It's precise that the Court was proceeding in this case under Rule 42 (a), the criminal contempt statute, that he found her guilty of criminal contempt and that the imposition of the one year sentence was for her criminal contempt and not to coerce her answers. And the colloquy that is cited by the petitioners, insofar as it relates to this case, only reflects the -- the grace of the Court in offering to accept a layer answering of the questions as a bowing by the petitioner to the authority of the Court and to accept that as vindication of the Court's authority. Thank you, Your Honor.
Leo Branton, Jr.: I believe -- may it please the Court. I believe I have a few minutes left.
Earl Warren: Yes, sir. You -- you have Mr. --
Leo Branton, Jr.: I would like to reply very briefly to a few of the matters raised by the respondent. The position of the respondent that because Mrs. Yates, after first stating a position, after first stating that she would refuse to answer questions which would identify people as members of the Communist Party. As I understand his position, it is that because she later relaxed her position and said, "Well, I want to be of as much benefit to this Court as I can and answer questions as much I can and still maintain my position of conscience, and so there are some questions that I will answer." Because of that she could committed a different contempt. Now, this seems to me to be that our fairest position that anyone could possibly take because for example if the witness had answered all the questions that had been asked her on direct examination and at the time of cross-examination she had said, "I absolutely refuse to answer any questions," I don't think there is argument on the part of respondent but that that would have only been one contempt. But here is our witness who does not pick and choose to suit herself as the respondent would have this Court believe. And she did not answer questions which she thought would help herself and refuse to answer the questions which she thought might hurt herself as he would have you believe, she only refused to answer questions which came with that a narrow refinement which she herself have said yes, but she said it because she was complying with her position of conscience. She answered all of the questions about herself, even as to the questions about these particular people. She admitted that she knew these people. She had -- she told about how long she had known these people. And the only time she refused to answer any questions at all is when the answer are called for in an identification of these people as members of the Communist Party. Now, I think that when a witness his willing to give testimony that we should certainly be much more lenient with that witness than we should be with a witness who absolutely refuses to give any testimony whatsoever. Now, the respondent would also make much out of the fact that the witness answered questions about some of the -- of the people. Now, what was her position? Her position was, "I will not answer questions about any person who -- that will identify these people as members of the Communist Party if it will hurt these people." Now, certainly she knows at her own mind and anybody knows that answering a question about William Z. Foster, the head of the Communist Party, a man who was not tried because of a heart condition and is probable that he will never be -- be tried for this -- for which he was charged. And the man who is publicly and baldly a Communist that she could not hurt that person by testifying that that person is a member of the Communist Party. It is likewise within the knowledge of everyone that she could not hurt this Mike Quinn by identifying Mike Quinn as a member of the Communist Party, Mike Quinn was dead. So naturally in order to show her good faith she said, "I will only answer about people whom I can hurt." She would have been in bad faith that she had refused to answer the question about Mike Quinn because how could she possibly hurt Mike Quinn who was dead. So this shows the good faith of this witness and this shows that this witness was not trying to protect herself but was only trying to maintain her consistent claim of conscience. Now, as to one other matter, when the Court sentenced her in civil contempt, if in fact this was a -- a one contempt, the Court did punish her twice for the same contempt because the Court gave her three years for this contempt because when the trial was over she was sentenced to three years. So she has been punished both civilly and criminally for this one contempt. And that is the judgment which the Circuit Court of Appeals reversed and that is the judgment which the respondent took no appeal from, so as far as that judgment is concerned, it is final. So in this particular case, the witness has been punished once in civil contempt for which she has spent 70 days, and she has been punished in criminal contempt for which she -- she was given three years and that has been reversed. And now, he can come back say that she can be given one year for a contempt which was essentially only one contempt. And finally, I want to say this in that regard. It is not important that the prosecutor does not know in advance which questions will fall within this refinement of hers. It is only important that when a question is asked that falls within this confinement which she set for herself, that it goes back to the original contempt which was total when she set this category for herself and it is only one contempt. And the reason for it is, is that in a contempt it requires as in most other criminal offenses an intent. And if the witnesses says, "I am not going to answer any question concerning this particular category," when she is asked a question 50 days later or 100 days later or about 100 different people as long is that question falls within this confinement which she has set for herself, it is still a part of her original intent. No second intent has come about. She still refuses to answer the question because of the original intent which she had, not to answer a question which is going to hurt anybody. I submit, Your Honors, that this petitioner who has spent more than 70 days in jail as a result of a mere claim of conscience and not because of any obstruction of the Court, because the judicial process was not obstructed as a result of this. When she has done that that is sufficient under the law, not only to coerce the answers which the Court was really trying to do at all times but also to vindicate the authority of the Court.
Earl Warren: Mr. -- Mr. Maroney, some of the members of the Court would like to know if it would be possible for you to present to us a summary of the sentences that had been imposed in recent years in -- for refusal to answer questions in the federal courts and if you also will please note the kind of case that was involved?
Kevin T. Maroney: I'd be very happy to try to do that, Your Honor.
Earl Warren: Thank you very much.
Attorney: May I just say to the Court that in an opinion of a case to our petition --
Earl Warren: Yes.
Attorney: -- part of that is Your Honor, there is -- that was our reply (Inaudible)
Earl Warren: Yes. Thank you.